                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

Douglas Meade,
                                                 CASE NUMBER: 18-11347
                    Plaintiff,                   HONORABLE VICTORIA A. ROBERTS
                                                 MAGISTRATE JUDGE MAJZOUB
v.

Commissioner of Social Security,

                    Defendant.
                                           /

              ORDER ADOPTING REPORT AND RECOMMENDATION

      On June 20, 2019, Magistrate Judge Majzoub issued a Report and

Recommendation [Doc. 16], recommending that Defendant’s Motion for Summary

Judgement [Doc. 15] be GRANTED and Plaintiff’s Motion for Summary Judgment [Doc.

13] be DENIED. Neither party filed objections within the fourteen day period pursuant

to Fed.R.Civ.P 72(b) and 28 U.S.C. § 636(b)(1). Accordingly, the Court adopts the

Report and Recommendation.

      Defendant’s motion is GRANTED. Judgment will enter in favor of Defendant.

      IT IS ORDERED.

                                         s/ Victoria A. Roberts
                                        Victoria A. Roberts
                                        United States District Judge

Dated: July 11, 2019
